Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 1 of 6 Page ID #:242




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9   Attorneys for Plaintiff

10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
     WONGAB CORPORATION,                               Case No. 2:18-cv-02625-JAK-AS
13                                                     Hon. John A. Kronstadt Presiding
14   Plaintiff,
                                                     JOINT CLAIM CONSTRUCTION
15                                                   AND PREHEARING STATEMENT
16
            v.
17

18
     TARGET CORPORATION; et al.,
19
     Defendants.
20

21

22

23

24

25

26

27

28                                               -1-

                           Joint Claim Construction and Prehearing Statement
Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 2 of 6 Page ID #:243




 1           By and through their attorneys of record, who are set forth below, the parties –
 2   Plaintiff Corporation (“Wongab”) and Defendant Target Corporation (“Target”
 3   collectively with Wongab, the “Parties”) – hereby submit this jointly signed Claim
 4   Construction and Prehearing Statement.
 5           (a)        The Parties’ agreed constructions
 6   Claim(s)         Term or Phrase                        Construed Meaning            Specification
 7                                                                                       Support
     1, 2, 3, 4, 5,   “Warp knitting fabrics”               Cloth material created       1:25-28
 8   6, 7, 8                                                by interlacing a plurality
                                                            of yarns arranged in
 9                                                          parallel with one another
                                                            into loops and
10                                                          sequentially connecting
11                                                          the loops in a lengthwise
                                                            direction of the material.
12   1, 5, 6, 7       “ground organization”                 The underlying material.
     1                “warps”                               Longitudinal running         1:25-28
13                                                          yarns (threads) in a
                                                            fabric.
14
     1                “knitted”                             Interlacing of at least
15                                                          two yarns into a pattern
                                                            or stitch.
16   1, 4             “loop shape”                          The form of the space        2:29-52; 4:62-5:4;
                                                            defined by the yarns         5:58-63; 7:3-21; Fig.
17                                                          once interlaced.             21
18   1                “pattern organization”                A design or shape of         1:45-48, 3:8-12,
                                                            yarns other than the         7:10-29, Fig. 21.
19                                                          “ground organization.”
     1                “knitted on the ground                Interlacing of the pattern   7:22-29
20                    organization”                         organization yarns with
                                                            the ground organization
21
                                                            yarns.
22   1, 5, 6, 7       “unit designs”                        Design constituting one      4:10-12
                                                            cycle of unit
23                                                          organizations in the
                                                            knitting direction
24                                                          (longitudinal direction).
25   1                “continuously arranged”               In an uninterrupted
                                                            sequence.
26   1, 5, 6, 7       “transverse direction”                In the non-knitting          4:10-12
                                                            direction (side to side).
27   1, 2, 3, 5, 6,   “unit organizations”                  A ground organization        4:6-9
     8                                                     -having
                                                             2-     a network
28
                                     Joint Claim Construction and Prehearing Statement
Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 3 of 6 Page ID #:244



                                                     structure of a certain
 1
                                                     shape, formed by a
 2                                                   plurality of unit chains
                                                     assembled so that chain
 3                                                   number groups are
                                                     consecutively repeated.
 4   1, 2, 8    “longitudinal direction”             In the knitting direction    4:10-12
                                                     (up and down).
 5
     1          “specific loop shape”                A particular geometric       5:1-4
 6                                                   shape of knitted yarns.
     1, 4       “network structure”                  The configuration of         3:3-7
 7                                                   unit organizations with
                                                     one another.
 8   1, 3       “chain of a specific chain           A group composed of a        4:3-6
 9              number group”                        plurality of numbers
                                                     obtained by
10                                                   consecutively arranging
                                                     chain numbers of unit
11                                                   chains.
     1, 3       “array of plurality of chain         A set of numbers             5:5-20
12
                numbers”                             associated with sections
13                                                   of a chain that indicate
                                                     the movement of needles
14                                                   for that section of chain
     1          “each of the unit                    Every one of the unit
15              organizations”                       organizations.
16   1          “has a different loop shape”         Has a different
                                                     geometric shape of
17                                                   knitted yarns.
     1          “from each other”                    Other unit organizations
18                                                   apart from the one
                                                     referred to.
19
     2          “consecutively knitting”             An uninterrupted
20                                                   knitting sequence.
     2          “a plurality of loops”               At least two loops.
21   2          “having the same shape”              Having the same
                                                     geometric shape.
22   3          “two ground guidebars”               Two different bars used      4:14-42
23                                                   to control the yarn
                                                     knitted into ground
24                                                   organization.
     3          “linked with the chain”              Coupled with a single        5:5-20
25                                                   chain.
     3          “of the specific chain number        A group composed of a        4:3-6
26
                group”                               plurality of numbers
27                                                   obtained by
                                                     consecutively arranging
28                                                  -3-

                              Joint Claim Construction and Prehearing Statement
Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 4 of 6 Page ID #:245



                                                             chain numbers of unit
 1
                                                             chains.
 2             (b)        The Parties’ disputed constructions
 3                    The following claim terms appear solely in dependant Claims 5-8. Defendant
 4             contends and suggested to Plaintiff that it is not necessary to construe these claim terms
 5             because (i) if the accused product does not infringe Claim 1, it cannot infringe the dependent
 6             claims and (ii) if Claim 1 is invalidated by the prior art, Claims 5-8, will be as well.
 7             Plaintiff declined to accept this proposal.
 8                    In addition, Defendant contends that the terms listed below cannot be properly
 9             construed pursuant to 35 U.S.C. 112 and therefore does not provide a proposed construction
10             of such terms.
11
     Claim(s)          Term or Phrase                        Plaintiff’s Construed       Specification
12                                                           Meaning                     Support
     5, 6, 7           “at least two-row unit designs”       There are at least two      2:57-64; 4:6-9; 4:55-
13                                                           rows of unit designs.       67; 5:17-57; 6:39-
                                                                                         7:2
14
     5                 “the unit organizations of any        The unit organization of    6:41-43; Fig. 13
15                     one unit design”                      any particular unit
                                                             design.
16   5                 “arrayed in zigzag with the           Offset from the unit        6:41-43; Fig. 13
                       unit organizations of another         designs adjacent to it.
17                     unit design”
18   6                 “with the unit organizations”         With particular unit
                                                             organizations.
19   7                 “the width of any one unit            Width of a unit design.     4:10-12
                       design”
20   7                 “is wider than that of another        Longer than another unit    4:10-12
                       unit design”                          design’s width.
21
     7                 “adjacent to the one unit             Immediately above,
22                     design”                               below, or next to the
                                                             unit design.
23   8                 “the length of one unit               Length of a unit            4:6-9
                       organization”                         organization.
24   8                 “longer than that of another          Longer than another unit    4:6-9
25                     unit organization”                    organization’s length.
     8                 “adjacent to the one unit             Immediately above,
26                     organization”                         below, or next to the
                                                             unit organization.
27

28                                                         -4-

                                     Joint Claim Construction and Prehearing Statement
Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 5 of 6 Page ID #:246




 1

 2         (c)      Terms whose construction are most significant
 3                  1. Warp knitting fabrics
 4                  2. Ground organization
 5                  3. Pattern organization
 6                  4. Knitted on the ground organization
 7                  5. Unit designs
 8                  6. Unit organizations
 9                  7. Network structure
10                  8. Chain of a specific chain number group
11                  9. Array of plurality of chain numbers
12         (d)      Time for presentation
13         Neither of the Parties will require more than 45 minutes for their presentation
14   at the claim construction hearing.
15         (e)      Witnesses
16         Neither of the Parties proposes to call witnesses at the claim construction
17   hearing.
18

19
     Dated: October 11, 2018                    By:       /s/ Scott A. Burroughs
                                                          Scott A. Burroughs, Esq.
20                                                        Trevor W. Barrett, Esq.
21                                                        DONIGER /BURROUGHS
                                                          Attorneys for Plaintiff
22

23
     Dated: October 11, 2018                    By:       /s/ Willmore F. Holbrow III
24                                                        Willmore F. Holbrow III, Esq.
25                                                        Matthew L. Seror, Esq.
                                                          BUCHALTER
26                                                        A Professional Corporation
27                                                        Attorneys for Defendant
                                                          TARGET CORPORATION
28                                                  -5-

                              Joint Claim Construction and Prehearing Statement
Case 2:18-cv-02625-JAK-AS Document 32 Filed 10/11/18 Page 6 of 6 Page ID #:247




 1
           Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
 2
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and
 3
     have authorized the filing.
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  -6-

                              Joint Claim Construction and Prehearing Statement
